Citation Nr: 1207636	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-47 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an upper back/cervical condition.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee condition, post-anterior cruciate ligament repair.

3.  Entitlement to a disability rating in excess of 10 percent for chronic lumbar strain.

4.  Entitlement to a disability rating in excess of 10 percent for post-operative superficial varicosities of the right leg.

5.  Entitlement to a disability rating in excess of 10 percent for right shoulder tendonitis and acromioclavicular degenerative joint disease.

6.  Entitlement to a disability rating in excess of 10 percent for adjustment disorder with anxious mood.

7.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for a traumatic brain injury (TBI).
  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2002 to October 2003.  The Veteran had additional periods of service in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.

The Veteran presented testimony before the undersigned at a November 2011 hearing.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's upper back/cervical spine disability and his military service.

2.  In May 2011, prior to the promulgation of a decision in this appeal, the Veteran submitted a request to withdraw the appeal of the following claims: (i) a disability rating in excess of 10 percent for a right knee condition, post-anterior cruciate ligament repair; (ii) a disability rating in excess of 10 percent for chronic lumbar strain; (iii) a disability rating in excess of 10 percent for post-operative superficial varicosities of the right leg; (iv) a disability rating in excess of 10 percent for right shoulder tendonitis and acromioclavicular degenerative joint disease; (v) a disability rating in excess of 10 percent for adjustment disorder with anxious mood; (vi) a disability rating in excess of 10 percent for GERD, and; (vii) service connection for a TBI (collectively, the Withdrawn Claims).


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, an upper back/cervical spine disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).

2.  The criteria for withdrawal of a substantive appeal have been met with respect to the following claims: (i) a disability rating in excess of 10 percent for a right knee condition, post-anterior cruciate ligament repair; (ii) a disability rating in excess of 10 percent for chronic lumbar strain; (iii) a disability rating in excess of 10 percent for post-operative superficial varicosities of the right leg; (iv) a disability rating in excess of 10 percent for right shoulder tendonitis and acromioclavicular degenerative joint disease; (v) a disability rating in excess of 10 percent for adjustment disorder with anxious mood; (vi) a disability rating in excess of 10 percent for GERD, and; (vii) service connection for a TBI.  38 U.S.C.A.                   § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.   §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed below, the Veteran's claim for service connection for an upper back/cervical spine condition has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Likewise, in as much as the Veteran has withdrawn the remaining issues on appeals, any error related to the VCAA regarding these claims is also moot. 

Service Connection

The Veteran essentially contends that he has an upper back/cervical spine condition that is related to his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disabilities, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011).

Regarding the first Hickson element, evidence of a current disability, a 2010 MRI examination revealed C6-C7 central disc herniation causing mild to moderate central spinal stenosis and cord compression.  Additionally, disc/osteophytes complexes and neural foraminal narrowing was found in the cervical spine.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran alleges that his upper back/cervical spine condition began following a July 2003 automobile accident in service.  The Veteran's service treatment records indicate that he complained of neck pain in service following this automobile accident.  The second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, a nexus between the Veteran's disability and his military service, the Veteran received an annual physical examination in May 2011.  The treating physician opined that the Veteran's cervical spine disability was as likely as not related to service because he complained of neck pain soon after the motor vehicle accident that he experienced in service.  The Board observes that this opinion is supported by the remainder of the evidence of record showing that the Veteran was treated for neck pain while in service.  

While the Board observes that the Veteran's VA claims file is devoid of any medical evidence reflecting treatment for a upper back/cervical spine disability until several years following his separation from service, the United States Court of Appeals for the Federal Circuit has specifically held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Furthermore, as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having witnessed the demeanor of the Veteran at a personal hearing, the Board finds his reports of experiencing back problems since his active duty military service to be credible.  As the Board has no reason to disbelieve the Veteran, the Board finds that the Veteran is competent and credible to comment on the date of onset of symptoms of his upper back/cervical spine disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In light of the evidence that the Veteran experienced a back injury following an automobile accident in service, the medical opinion linking the Veteran's upper back/cervical spine disability to his military service, and the Veteran's contentions that he has experienced back pain since his separation from military service, the Board concludes that service connection for an upper back/cervical spine disability is warranted.  Therefore, the benefit of the doubt will be conferred in the Veteran's favor, and his claim for service connection for an upper back/cervical spine disability is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.   §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Issues Withdrawn on Appeal

The Veteran timely perfected the appeal of the Withdrawn Claims in December 2009.  Following a January 2011 supplemental statement of the case, the Veteran, in a May 2011 letter, expressed his satisfaction with the adjudication of his claims for right knee disability, lumbar spine disability, varicosities of the right leg, right shoulder disability, adjustment disorder, GERD, and traumatic brain injury (TBI).  Thereafter, the Veteran's represented submitted a VA Form 646, Statement of Accredited Representative in Appealed Case, listing the only issue on appeal as the claim for service connection for thoracic and cervical spine disability.  

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (holding that when a claim is withdrawn by a veteran, it ceases to exist, is no longer pending, and is not viable).  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  See id.  When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

In the instant case, the Veteran's request for a withdrawal is in writing, and it includes the Veteran's name and claim number.  As of the date of the May 2011 letter, the Board had not yet issued a final decision on the Veteran's claim. Therefore, the Veteran's withdrawal of these claims is valid.  Accordingly, further action by the Board regarding the right knee disability, lumbar spine disability, varicosities of the right leg, right shoulder disability, adjustment disorder, GERD, and traumatic brain injury (TBI) claims is not appropriate and the appeal of these withdrawn claims must be dismissed.

.
ORDER

Entitlement to service connection for an upper back/cervical condition is granted.

The appeal of the claim of entitlement to a disability rating in excess of 10 percent for a right knee condition, post-anterior cruciate ligament repair is dismissed.

The appeal of the claim of entitlement to a disability rating in excess of 10 percent for chronic lumbar strain is dismissed.

The appeal of the claim of entitlement to a disability rating in excess of 10 percent for post-operative superficial varicosities of the right leg is dismissed.

The appeal of the claim of entitlement to a disability rating in excess of 10 percent for right shoulder tendonitis and acromioclavicular degenerative joint disease is dismissed.

The appeal of the claim of entitlement to a disability rating in excess of 10 percent for adjustment disorder with anxious mood is dismissed.

The appeal of the claim of entitlement to a disability rating in excess of 10 percent for GERD is dismissed.

The appeal of the claim of entitlement to service connection for a TBI is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


